 1324 NLRB No. 601On December 3, 1993, the Regional Director deferred the chargeunder Collyer Insulated Wire, 192 NLRB 837 (1971), because theRegional Office had been notified by the Respondent that it was
willing to arbitrate the dispute underlying the charge. Thereafter, the
Regional Director found that the Respondent was unwilling to arbi-
trate the underlying dispute and, moreover, the most recent collec-
tive-bargaining agreement between the Union and the Respondent
had expired. In view of the foregoing, the Regional Director issued
the complaint.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Ennis Francis Houses Association and HercuklesGinyard. Case 2±CA±26844September 11, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Charging Party on Sep-tember 20, 1993, the General Counsel of the National
Labor Relations Board issued a complaint on March
19, 1997, against Ennis Francis Houses Association,
the Respondent, alleging that it has violated Section
8(a)(1) and (3) of the National Labor Relations Act.1Although properly served copies of the charge and
complaint, the Respondent failed to file an answer.On August 11, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
August 14, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-close that the Region, by letter dated April 9, 1997,
notified the Respondent that unless an answer were re-
ceived by April 25, 1997, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a partnershipwith an office and place of business in New York,
New York, has been engaged in the management and
operation of a residential apartment complex at 2070
Seventh Avenue, New York, New York (the facility).
Annually, the Respondent, in conducting its business
operations described above, derives gross revenues in
excess of $500,000 and purchases and receives at its
New York, New York facility products, goods, and
materials valued in excess of $5000 which goods origi-
nate outside the State of New York. We find that the
Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union, Local 32B-32J, SEIU, AFL±
CIO, is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About September 13, 1993, the Respondent laid offits employee, Hercukles Ginyard, and since that date
has failed and refused to reinstate, or offer to reinstate,
Ginyard to his former position of employment. The
Respondent took those actions because Ginyard joined
the Union and engaged in the concerted activity of fil-
ing a grievance.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been discriminating in regard to the hire
or tenure or conditions of employment of the employ-
ees, thereby discouraging membership in a labor orga-
nization, and has thereby engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(1) and (3) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by laying off and failing to re-
instate Hercukles Ginyard, we shall order the Respond-
ent to offer the discriminatee full reinstatement to his
former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his se-
niority or any other rights or privileges previously en-
joyed, and to make him whole for any loss of earnings
and other benefits suffered as a result of the discrimi-
nation against him. Backpay shall be computed in ac-
cordance with F.W. Woolworth Co
., 90 NLRB 289(1950), with interest as prescribed in New Horizons for 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''the Retarded, 283 NLRB 1173 (1987). The Respond-ent shall also be required to expunge from its files any
and all references to the unlawful layoff and failure to
recall, and to notify the discriminatee in writing that
this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Ennis Francis Houses Association, New
York, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Laying off and failing to reinstate employees be-cause they supported or joined the Union or any other
labor organization or engaged in concerted activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerHercukles Ginyard full reinstatement to his former job
or, if that job no longer exists, to a substantially equiv-
alent position, without prejudice to his seniority or any
other rights or privileges previously enjoyed.(b) Make Hercukles Ginyard whole for any loss ofearnings and other benefits suffered as a result of the
discrimination against him, with interest, as set forth in
the remedy section of this decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful lay-
off of Hercukles Ginyard and, within 3 days thereafter,
notify him in writing that this has been done and that
the layoff will not be used against him in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in New York, New York, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 2, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any othermaterial. In the event that, during the pendency ofthese proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since September 20, 1993.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.September 11, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Hercukles Ginyard full reinstate-
ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges pre-
viously enjoyed. 3ENNIS FRANCIS HOUSES ASSN.WEWILL
make Hercukles Ginyard whole for anyloss of earnings and other benefits resulting from his
layoff, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful layoff of Hercukles Ginyard and WEWILL, within 3 days thereafter, notify him in writingthat this has been done and that the layoff will not be
used against him in any way.ENNISFRANCISHOUSESASSOCIATION